Citation Nr: 1805874	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for claim for entitlement to service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim for claim for entitlement to service connection for a finger disability.

4.  Whether new and material evidence has been received to reopen a claim for claim for entitlement to service connection for flat feet.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a finger disability.

7.  Entitlement to service connection for flat feet.

8.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. H.C.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of March 2012 and December 2014.

The claims were previously before the Board in November 2016 when they were remanded for the Veteran to be afforded a hearing before a Veterans Law Judge.

The Veteran testified at a hearing before the undersigned in February 2017.  A transcript of the hearing has been associated with the claims file.  

Additional treatment records have been associated with the claims file since the issuance most recent Supplemental Statement of the Case (SSOC).  However, review of these records does not reveal new and material evidence with regard to the Veteran's claim for a back disorder or new evidence of worsening of the Veteran's flat feet during service.  As such, remand for issuance of an SSOC is unnecessary.  38 C.F.R. § 20.1304 (2017).

The reopened claims of service connection for an acquired psychiatric disability, to include PTSD; for a finger disability; and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A December 2005 rating decision denied service connection for PTSD and bent finger; the Veteran appellant did not submit a substantive appeal for that decision, and it became final. 

2.  An April 2006 rating decision denied service connection for flat feet and a back disorder; the Veteran appellant did not submit a substantive appeal for that decision, and it became final. 

3.  Evidence added to the record since the December 2005 rating decision relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for PTSD and a finger disability, and raises a reasonable possibility of substantiating the claims.

4.  Evidence added to the record since the April 2006 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for flat feet, and raises a reasonable possibility of substantiating that claim.

5.  Evidence added to the record since the April 2006 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a back disorder, and does not raise a reasonable possibility of substantiating that claim.

6.  There was no permanent worsening of flat feet during service.


CONCLUSIONS OF LAW

1.  The December 2005 and April 2006 rating decisions regarding service connection for PTSD, bent finger, flat feet, and back disorder are final.  38 U.S.C. § 7105 (2012). 

2.  Evidence received since the December 2005 rating decision with regard to PTSD and a finger disability is new and material, and the claims for service connection for PTSD and a finger disability are reopened.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Evidence received since the April 2006 rating decision with regard to flat feet is new and material, and the claim for service connection for flat feet is reopened.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  Evidence received since the April 2006 rating decision with regard to a back disorder is not new and material, and the claim for service connection for a back disorder is not reopened.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for entitlement to service connection for flat feet have not been met.  38 U.S.C. §§ 1111, 1131(2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applications to Reopen

In general, Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a rating decision issued in December 2005 the RO denied service connection for PTSD and bent finger.  The RO denied PTSD finding that a stressful event could not be verified.  The RO denied bent finger on the basis that there was no evidence of complaints or treatments in service.  At the time of the decision service treatment and service personnel records were associated with the claims file.  

Subsequent to the December 2005 rating decision, the Veteran submitted a psychological examination report prepared by a private provider dated in October 2015.  After review of the records and examination the provider noted:

In cases involving sexual abuse, the VA recognizes the limited reporting of events.  It is stated when not reported "there must be evidence that would lead to a reasonable conclusion that the incident occurred.  Such evidence includes military or civilian documentation, of after the incident, which could reasonably be expected from a person who had undergone a personal assault.

For [the Veteran], the vase change in his behavior is noted.  It is more likely than not that his behavioral change post military is related to his violent rape.  The affects of military sexual trauma altered his personality development and altered his coping skills. 

The provider later stated:

As a result of [military sexual trauma] experienced while serving on the USS American for a 6 month deployment, [the Veteran] suffers from post traumatic stress disorder (PTSD) with major depressive disorder.  It is more likely than not that the vast change in his behavior pre and post violent rape, indicates the occurrence of MST.  There is no other behavior reported that can be reasonably attributed to his presented behavior.

Further, the Veteran has submitted a February 2017 opinion from Dr. H.C. reiterating and further discussing his opinion.

In addition, subsequent to the December 2005 rating decision the Veteran submitted a letter from a fellow service member regarding his finger injury.  The letter indicates that the fellow service member played basketball with the Veteran in service and that the Veteran was injured during a game in service. 

As the evaluation by the Veteran's private psychologist as well as the statement from the fellow service member were not of record at the time of the December 2005 rating decision, they are new.  In addition, as this evidence addresses unestablished facts (a stressful event during service and complaints related to a finger injury), it is material as it raises a reasonable possibility of substantiating the claims.  Therefore, the claims of entitlement to service connection for acquired psychiatric disability, to include PTSD, and entitlement to service connection for a finger disability are reopened.

In a rating decision issued in April 2006 the RO denied service connection for flat feet and a back disorder.  The RO denied both claims finding that the disorders pre-existed service and there was no objective evidence of worsening as a result of a service.  At the time of the decision, service treatment records were noted to be associated with the claims file.

Subsequent to the April 2006 rating decision, the Veteran submitted private provider notes indicating that his flat feet and plantar fasciitis had become severely worsened when he stand on his job and from previous military service.  As this evidence was not associated with the claims file at the time of the April 2006 rating decision, it is new.  In addition, as it addresses the unestablished fact of whether the preexisting foot disability increased in severity during service, it raises a reasonable possibility of substantiating the claim.  The evidence is material.  Therefore, the issue of entitlement to service connection for flat feet is reopened. 

Subsequent to the April 2006 rating decision, records continue to indicate that the Veteran has a back disability.  At the hearing before the undersigned in February 2017 the Veteran reported that his back was worse in service due to bending over and hunching.  However, those assertions are duplicative of statements made in connection with the prior claim.  There is no new evidence associated with the claims file since April 2006 indicating any objective worsening of the Veteran's back disorder during service.  As such, there is no new and material evidence to reopen a claim of entitlement to service connection for a back disability and the claim to reopen is denied.

III.  Service Connection

Having reopened the Veteran's claim, the Board must now consider whether service connection for flat feet may be granted on a de novo basis.  The Veteran is not prejudiced by the Board's adjudication because the RO in the April 2006 rating decision reopened the claim and denied it on the merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153, 38 C.F.R. § 3.306 (a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran seeks entitlement to service connection for flat feet.  Service treatment records reveal that the Veteran was noted to have flat feet upon examination at entrance to service in October 1984.  As such, the Veteran was not in sound condition, with regard to his flat feet, when examined, accepted and enrolled for service.  Further review of the service treatment records does not reveal any complaint, diagnosis, or treatment for any foot disorder.

At the hearing before the undersigned the Veteran reported that his feet were worse in service due to marching, standing, walking, and physical training.

In statements associated with the claims file the Veteran reported that he was issued shoes of the wrong size that worsened his flat feet.

Post service treatment records reveal that in September 2010 the Veteran underwent a consultation for bilateral foot pain.  It was noted that this had been ongoing for "quite some time."  Post service treatment records reveal that the Veteran has been diagnosed with pes planus.  See VA Treatment September 2013.  The records also reveal that the Veteran has reported that he had increased foot pain in service but did not seek treatment.  See VA Treatment December 2013.  In a VA treatment record dated in April 2016 the Veteran was noted to have normal feet.  

In October 2013 the Veteran's spouse reported that the Veteran has been having trouble with his feet since he returned from service.  

In multiple statements, the Veteran's private podiatrists reported that the Veteran's flat feet and plantar fasciitis was from his previous military service.  See, e.g., December 2010 and March 2012.

The Veteran was afforded a VA medical examination with regard to his feet in December 2011.  It was noted that Veteran claimed that his plantar fasciitis and flat foot existed prior to military service and was aggravated beyond its natural progression by his service.  The examiner reported that the Veteran stated that his symptoms of bilateral foot condition started approximately one year prior and that the Veteran was seen by a podiatrist for flat feet.  The Veteran was noted to report that his bilateral foot condition became symptomatic while working as a mail handler, as a result of prolonged standing and walking at his occupation.  After examination, the examiner rendered the opinion that the Veteran's bilateral plantar fasciitis and bilateral flat feet existed prior to service and were not aggravated beyond its natural progression by his military service.  This medical opinion was based upon the history and physical examination of Veteran and review of the claims file, and the Veteran's own report that he developed bilateral foot pain as a result of prolonged standing, walking and work as a mail handler approximately one year prior, many years after his military discharge.

Entitlement to service connection for flat feet is not warranted.  Upon examination at entrance to service the Veteran was noted to have flat feet.  Although the Veteran reported that he experienced foot pain in service and that he was issued the wrong size shoes in service, there is no evidence of permanent aggravation of the Veteran's pre-existing foot disability in service.  The Board acknowledges that private podiatrists have noted that the Veteran's foot disability had become severely worsened when he stands at his job and from previous military service.  However, the podiatrists do not provide any rationale for the decision.  The VA examiner in December 2011 found that the Veteran's foot disability had not been permanently aggravated by his active service because the Veteran reported that it did not become symptomatic until one year prior to the examination, many years after separation from service.  In addition, the examiner found that the Veteran had developed foot pain as a result of prolonged standing, walking, and work as a mail handler after service.  As the preponderance of the evidence is against a finding that the Veteran's pre-existing flat feet was permanently aggravated beyond the natural progression of the disability in service, service connection is denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened and to that extent only, the appeal is allowed.  

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for a back disability is denied.

New and material evidence having been received, the claim of entitlement to service connection for a finger disability, is reopened and to that extent only, the appeal is allowed. 

New and material evidence having been received, the claim of entitlement to service connection flat feet is reopened and to that extent only, the appeal is allowed.  

Entitlement to service connection for flat feet is denied.


REMAND

As noted above, a private psychologist has rendered the opinion that the Veteran's PTSD is related to his MST in service.  In a subsequent statement by Dr. H.C. in February 2017 it was noted that:

The VA is suggesting that aggressive behavior follows a sexual violation.  It is clearer, brings attention to one's self, and allows others to question the change in behavior. "A review of your personnel records fails to show any red flags such as behavioral or disciplinary problems to indicate that a personal assault had taken place".  There action to [the Veteran's] assault is passive, dependent, distancing, self isolating one with no active response and victim related.  [The Veteran] chose to be passive/anonymous. While more difficult to assess, [i]t falls within the PTSD characteristic of avoidance/psychic numbing and emotional anesthesia, as opposed to hyperarousal.  While he suffers hyperarousal, his passivity is overwhelming.  [A provider], in his private treatment records recognizes the power and significance of passivity.  [Another provider] mentions PTSD, MST and major depressive disorder.  [The Veteran] continues to be prescribed medication.

Dr. H.C. continues to state that:

As a result of his rape and violent assault, he remains a victim.  He was left by two wives, he has a minimal relationship[ ] with his daughter, he sits at home with having little contact with family.  He is quiet and subdued.  He only engages at work when approached, otherwise he stays away from most others.  He does not like to be touched (hand shaking) (pat on the back).  He has not friends.  No one comes to his home.

Dr. H.C. continues to state that it is more likely than not, taking into consideration his pre- and post-assault behavior, that he suffers PTSD secondary to MST with recurrent depression with both diagnose continuing into the present.

However, review of the evaluation reports reveals that the provider does not discuss evidence of behavioral changes contemporaneous with the Veteran's service.  As such, the Board finds it necessary to afford the Veteran a VA examination with regard to the etiology of the Veteran's psychiatric disability.  See 38 C.F.R. § 3.159.

Review of the treatment records reveals that the Veteran has been diagnosed with trigger finger of the left ring finger.  See, e.g., April 2014.  In addition, as noted above, the Veteran has submitted a statement of a fellow service member who indicated that the Veteran injured his finger in service.  To date, the Veteran has not been afforded a VA medical examination with regard to the etiology of his left ring finger trigger finger.  As such, the issue of entitlement to service connection for a finger disability is remanded for the Veteran to be afforded a VA medical examination.  See id.  

Review of the treatment records reveal that the Veteran has been diagnosed and treated for obstructive sleep apnea.  The Veteran has competently and credibly reported that he had trouble sleeping in service.  To date, the Veteran has not been afforded a VA medical examination with regard to the etiology of his obstructive sleep apnea.  As such, the issue of entitlement to service connection for sleep apnea is remanded for the Veteran to be afforded a VA medical examination.  See id.  

The Veteran receives consistent treatment from VA.  The most recent VA treatment records regarding the Veteran associated with the claims file are dated in March 2017.  On remand, attempts must be made to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since March 2017.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records regarding the dated since March 2017.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any finger disability and/or sleep apnea found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should opine as to the following: 

Is it at least as likely as not (a 50 percent or greater probability) that any finger disability and/or sleep apnea found to be present is related to or had its onset during service? 

Complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Take all necessary action to verify the Veteran's stressor statements regarding MST, to include notifying the Veteran that he may submit evidence other than service records to corroborate the account of an in-service assault and also suggest potential sources of evidence, including behavioral changes as credible supporting evidence of the stressor.

4.  After completing the foregoing development, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any diagnosed psychiatric disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review. 

a.  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.

b.  The examiner must also specifically opine/speak to the Veteran's alleged MST during service, as a stressor for establishing PTSD.  Regardless of what the examiner determines regarding whether such incident happened or not, the examiner must provide a fully developed rationale/explanation regarding such stressor.  The examiner is respectively reminded that VA regulation, does not require such incidents to be verified through military records or treatment records, instead only credible corroborating evidence is necessary to support such an allegation. 

c.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

d.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner. 

e.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  The claims file must be made available to the examiner for review in conjunction with the examination

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


